DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Response to Office Action Dated April 6, 2022, filed July 6, 2022 (“Reply”).  Applicant has amended Claims 2, 9, 12, 18, and 21.  No claims are added or canceled.  As amended, Claims 2-21 are presented for examination.
In Office action mailed April 6, 2022 (“Office Action”):
Claims 2-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/782,006 (reference application).
Claims 2, 3, 5-8, 11-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentolila et al. (US 8,046,797 B2 “Bentolila”).
Claim 4, 9, 10, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bentolila in view of Traasdahl et al. (US 2013/0124309 A1 “Traadahl”).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.


Response to Arguments
Applicant’s arguments (see Reply Pages 7-9) have been fully considered, but are moot in view of the new grounds of rejection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/782,006 in view of Linden et al. (US 2016/0117740 A1 “Linden”).
Claim 1 of Application 16/782,006 is commensurate in scope with Claim 2 of the instant application as both substantially recite the language in bold:
generating a first consumer classification based on the first viewership data;
calculating a predictive model of consumer behavior in view of the first consumer classification;
receiving second viewership data associated with a second consumer view of the advertisement of the advertising campaign;
generating a second consumer classification based on the second viewership data;
updating the predictive model in view of the second consumer classification;
calculating an accuracy of the predictive model based on a preexisting validation dataset;
calculating lift data of the advertising campaign;
comparing the lift data to the predictive model;
updating the predictive model in view of the compared lift data and the calculated accuracy of the predictive model; and
sending the results of at least one of the first consumer classification, the second consumer classification, the predictive model, or the lift data, to a user interface.
However, Application No. 16/782,006 does not explicitly demonstrate wherein the first consumer view of the advertisement includes a first view of a first portion of the advertisement on a first device and a second view of a second portion of the advertisement on a second device.
In a similar field of invention, Linden teaches a method and system for providing customized advertisements to an end user based on a social networking profile (Abstract).  Linden further demonstrates wherein the first consumer view of the advertisement includes a first view of a first portion of the advertisement on a first device and a second view of a second portion of the advertisement on a second device (user starts a purchasing process for a product on a first computing device and completes the purchasing process on a second device by way of a cross-device remarketing advertisement, as described in [0037-0039]).
Both Application No. 16/782,006 and Linden teach similar techniques for targeting customized advertisements to end user devices.  Linden further discloses a known technique for providing portions of an advertisement on a first and a second device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertisement customization technique of Application No. 16/782,006 to include the cross-device advertisement technique of Linden in order to improve accurate targeting to customers (as Linden suggest in [0006]).
Claims 2-10 of Application 16/782,006 directly correspond to Claims 3-11 of the instant application.
Claim 11 of Application 16/782,006 is commensurate in scope with Claim 12 of the instant application as both substantially recite the language in bold:
at least one computer-readable media configured to store instructions; and
at least one processor coupled to the computer-readable media, the at least one processor configured to execute the instruction to cause the processor to perform operations, the operations comprising:
receive first viewership data associated with a first consumer view of an advertisement of an advertising campaign;
generate a first multi-dimensional consumer classification based on the first viewership data, the first multi-dimensional consumer classification including at least one dimension associated with a device on which the advertisement was viewed;
calculate a predictive model of consumer behavior in view of the first consumer classification;
receive second viewership data associated with a second consumer view of the advertisement of the advertising campaign;
generate a second consumer classification based on the second viewership data;
update the predictive model in view of the second consumer classification;
calculate an accuracy of the predictive model based on a validation dataset;
calculate lift data of the advertising campaign;
compare the lift data to the predictive model;
update the predictive model in view of the compared lift data and the calculated accuracy of the predictive model; and
send the results of at least one of the first consumer classification, the second consumer classification, the predictive model, or the lift data, to a user interface.
However, Application No. 16/782,006 does not explicitly demonstrate wherein the first consumer view of the advertisement includes a first view of a first portion of the advertisement on a first device and a second view of a second portion of the advertisement on a second device.
In a similar field of invention, Linden teaches a method and system for providing customized advertisements to an end user based on a social networking profile (Abstract).  Linden further demonstrates wherein the first consumer view of the advertisement includes a first view of a first portion of the advertisement on a first device and a second view of a second portion of the advertisement on a second device (user starts a purchasing process for a product on a first computing device and completes the purchasing process on a second device by way of a cross-device remarketing advertisement, as described in [0037-0039]).
Both Application No. 16/782,006 and Linden teach similar techniques for targeting customized advertisements to end user devices.  Linden further discloses a known technique for providing portions of an advertisement on a first and a second device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertisement customization technique of Application No. 16/782,006 to include the cross-device advertisement technique of Linden in order to improve accurate targeting to customers (as Linden suggest in [0006]).
Claims 12-19 of Application 16/782,006 directly correspond to Claims 13-20 of the instant application.
Claim 20 of Application 16/782,006 is commensurate in scope with Claim 21 of the instant application as both substantially recite the language in bold:
receiving first viewership data associated with a first consumer view of an advertisement of an advertising campaign;
deduplicating the first viewership data of the first consumer in response to the first consumer viewing a first portion of the advertisement on a first device and viewing a second portion of the advertisement on a second device;
generating a first consumer classification based on the deduplicated first viewership data;
calculating a predictive model of consumer behavior in view of the first consumer classification;
receiving second viewership data associated with a second consumer view of the advertisement of the advertising campaign;
deduplicating the second viewership data of the second consumer in response to the second consumer viewing the first portion of the advertisement on a third device and viewing the second portion of the advertisement on a fourth device;
generating a second consumer classification based on the deduplicated second viewership data;
updating the predictive model in view of the second consumer classification;
calculating an accuracy of the predictive model based on a validation dataset;
calculating lift data of the advertising campaign;
comparing the lift data to the predictive model;
updating the predictive model in view of the compared lift data and the calculated accuracy of the predictive model; and
sending the results of at least one of the first consumer classification, the second consumer classification, the predictive model, or the lift data, to a user interface.
However, Application No. 16/782,006 does not explicitly demonstrate wherein the first consumer view of the advertisement includes a first view of a first portion of the advertisement on a first device and a second view of a second portion of the advertisement on a second device.
In a similar field of invention, Linden teaches a method and system for providing customized advertisements to an end user based on a social networking profile (Abstract).  Linden further demonstrates wherein the first consumer view of the advertisement includes a first view of a first portion of the advertisement on a first device and a second view of a second portion of the advertisement on a second device (user starts a purchasing process for a product on a first computing device and completes the purchasing process on a second device by way of a cross-device remarketing advertisement, as described in [0037-0039]).
Both Application No. 16/782,006 and Linden teach similar techniques for targeting customized advertisements to end user devices.  Linden further discloses a known technique for providing portions of an advertisement on a first and a second device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertisement customization technique of Application No. 16/782,006 to include the cross-device advertisement technique of Linden in order to improve accurate targeting to customers (as Linden suggest in [0006]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-8, 11-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentolila et al. (US 8,046,797 B2 “Bentolila”) in view of Linden et al. (US 2016/0117740 A1 “Linden”).
In regards to Claim 2, Bentolila teaches a method, comprising:
receiving first viewership data associated with a first consumer view of an advertisement of an advertising campaign (user click stream data obtained by Click Stream Sensor 12 measuring user interaction with advertisement content, as described in 13:13-67);
generating a first consumer classification based on the first viewership data (determination of most likely advertising category the user belongs to and storing the results as targeting category probabilities in a user category database, as described in 3:15-33; with further reference to viewing profiles of each viewer stored in a preference database, as described in 30:58-67);
calculating a predictive model of consumer behavior in view of the first consumer classification (advertisement manager is programmed to parameterize behavioral profiles of the behavioral model database, as described in 3:15-33);
receiving second viewership data associated with a second consumer view of the advertisement of the advertising campaign (click stream data associated with user2, as shown in Fig. 3; with further reference to user click stream data obtained by Click Stream Sensor 12 measuring user interaction with advertisement content, as described in 13:13-67);
generating a second consumer classification based on the second viewership data (advertisement manager is programmed to parameterize behavioral profiles of the behavioral model database, as described in 3:15-33; with further reference to viewing profiles of each viewer stored in a preference database, as described in 30:58-67);
updating the predictive model in view of the second consumer classification (profiling agent incrementally updates the behavioral model (BM) with each content change event, as described in 28:4-12);
calculating an accuracy of the predictive model (operations of PredictAgent for calculating a rating for the modeled state, as described in 31:32-39);
calculating lift data of the advertising campaign (PredictAgent aggregates historic votes to produce an overall rating for the modeled state, as described in 31:32-39);
comparing the lift data to the predictive model (AdGroupClassifRatio providing a measure of user’s behavior to the advertising category prototype, as describe in 38:8-25);
updating the predictive model in view of the compared lift data and the calculated accuracy of the predictive model (MemberAgent periodically computes a user’s advertising category membership likelihoods for system modules to use, as described in 38:26-33); and
sending the results of at least one of the first consumer classification, the second consumer classification, the predictive model, or the lift data, to a user interface (PresAgent derives user presentation preferences through queries to the BMQagent, as described in 38:59-39:6).
However, Bentolila does not explicitly demonstrate wherein the first consumer view of the advertisement includes a first view of a first portion of the advertisement on a first device and a second view of a second portion of the advertisement on a second device.
In a similar field of invention, Linden teaches a method and system for providing customized advertisements to an end user based on a social networking profile (Abstract).  Linden further demonstrates wherein the first consumer view of the advertisement includes a first view of a first portion of the advertisement on a first device and a second view of a second portion of the advertisement on a second device (user starts a purchasing process for a product on a first computing device and completes the purchasing process on a second device by way of a cross-device remarketing advertisement, as described in [0037-0039]).
Both Bentolila and Linden teach similar techniques for targeting customized advertisements to end user devices.  Linden further discloses a known technique for providing portions of an advertisement on a first and a second device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertisement customization technique of Bentolila to include the cross-device advertisement technique of Linden in order to improve accurate targeting to customers (as Linden suggest in [0006]).
In regards to Claim 3, the combination of Bentolila and Linden teaches the method of claim 2, wherein at least the first consumer classification is a multi-dimensional consumer classification (Bentolila: determination of most likely advertising category the user belongs to and storing the results as targeting category probabilities in a user category database, as described in 3:15-33; with further reference to viewing profiles of each viewer stored in a preference database, as described in 30:58-67), and where at least one dimension of the first consumer classification is associated with a device on which the advertisement was viewed (Bentolila: Preference Sensing Filters 10 including timing data of user interactions at the end user device, as described in 13:13-38).
In regards to Claim 5, the combination of Bentolila and Linden teaches the method of claim 3, wherein the device of the first consumer includes at least one of a TV, a personal computer, or a mobile device (Bentolila: TV Display of Fig. 9, as described in 27:62-28:3).
In regards to Claim 6, the combination of Bentolila and Linden teaches the method of claim 2, wherein the first consumer and the second consumer are a subset of a total audience of the advertising campaign (Bentolila: advertising category comprising a set of descriptive characteristics that groups a subset of users into categories, as describe in 6:52-7:6).
In regards to Claim 7, the combination of Bentolila and Linden teaches the method of claim 2, wherein the predictive model is updated by calculating a difference between the predictive model of consumer behavior and actual consumer behavior, using a feedback loop including an input of at least the first viewership data, the second viewership data, or a third viewership data, and generating an output of at least an updated predictive model of consumer behavior (Bentolila: operations of ProfAgent to incrementally update the behavioral model with each content change event including information obtained from the voting network of Fig. 10, as described in 28:4-17).
In regards to Claim 8, the combination of Bentolila and Linden teaches the method of claim 7, wherein the predictive model is updated in realtime (Bentolila: realtime viewing context, as described in 17:4-24, 25:51-60).
In regards to Claim 11, the combination of Bentolila and Linden teaches the method of claim 2, wherein the lift data includes at least one of brand lift data or sales lift data (Bentolila: bridging the user from brand awareness to product purchase, as described in 8:50-9:4).

In regards to Claim 12, Bentolila teaches a system (preference determination engine architecture of Fig. 10, as introduced in 13:12-22), comprising:
at least one computer-readable media configured to store instructions (clustering engine software agent residing in computer system, as described in 7:65-8:9); and
at least one processor coupled to the computer-readable media, the at least one processor configured to execute the instruction to cause the processor to perform operations (processor-executable instructions, as described in 4:25-29), the operations comprising:
receive first viewership data associated with a first consumer view of an advertisement of an advertising campaign (user click stream data obtained by Click Stream Sensor 12 measuring user interaction with advertisement content, as described in 13:13-67);
generate a first multi-dimensional consumer classification based on the first viewership data (determination of most likely advertising category the user belongs to and storing the results as targeting category probabilities in a user category database, as described in 3:15-33; with further reference to viewing profiles of each viewer stored in a preference database, as described in 30:58-67), the first multi-dimensional consumer classification including at least one dimension associated with a device on which the advertisement was viewed (Preference Sensing Filters 10 including timing data of user interactions at the end user device, as described in 13:13-38);
calculate a predictive model of consumer behavior in view of the first consumer classification (advertisement manager is programmed to parameterize behavioral profiles of the behavioral model database, as described in 3:15-33);
receive second viewership data associated with a second consumer view of the advertisement of the advertising campaign (click stream data associated with user2, as shown in Fig. 3; with further reference to user click stream data obtained by Click Stream Sensor 12 measuring user interaction with advertisement content, as described in 13:13-67);
generate a second consumer classification based on the second viewership data (advertisement manager is programmed to parameterize behavioral profiles of the behavioral model database, as described in 3:15-33; with further reference to viewing profiles of each viewer stored in a preference database, as described in 30:58-67);
update the predictive model in view of the second consumer classification (profiling agent incrementally updates the behavioral model (BM) with each content change event, as described in 28:4-12);
calculate an accuracy of the predictive model (operations of PredictAgent for calculating a rating for the modeled state, as described in 31:32-39);
calculate lift data of the advertising campaign (PredictAgent aggregates historic votes to produce an overall rating for the modeled state, as described in 31:32-39);
compare the lift data to the predictive model (AdGroupClassifRatio providing a measure of user’s behavior to the advertising category prototype, as describe in 38:8-25);
update the predictive model in view of the compared lift data and the calculated accuracy of the predictive model (MemberAgent periodically computes a user’s advertising category membership likelihoods for system modules to use, as described in 38:26-33); and
send the results of at least one of the first consumer classification, the second consumer classification, the predictive model, or the lift data, to a user interface (PresAgent derives user presentation preferences through queries to the BMQagent, as described in 38:59-39:6).
However, Bentolila does not explicitly demonstrate wherein the first consumer view of the advertisement includes a first view of a first portion of the advertisement on a first device and a second view of a second portion of the advertisement on a second device.
In a similar field of invention, Linden teaches a method and system for providing customized advertisements to an end user based on a social networking profile (Abstract).  Linden further demonstrates wherein the first consumer view of the advertisement includes a first view of a first portion of the advertisement on a first device and a second view of a second portion of the advertisement on a second device (user starts a purchasing process for a product on a first computing device and completes the purchasing process on a second device by way of a cross-device remarketing advertisement, as described in [0037-0039]).
Both Bentolila and Linden teach similar techniques for targeting customized advertisements to end user devices.  Linden further discloses a known technique for providing portions of an advertisement on a first and a second device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertisement customization technique of Bentolila to include the cross-device advertisement technique of Linden in order to improve accurate targeting to customers (as Linden suggest in [0006]).
In regards to Claim 13, the combination of Bentolila and Linden teaches the system of claim 12, wherein the multi-dimensional consumer classification includes linked data from each dimension of the first consumer classification (Bentolila: determination of most likely advertising category the user belongs to and storing the results as targeting category probabilities in a user category database, as described in 3:15-33; with further reference to viewing profiles of each viewer stored in a preference database, as described in 30:58-67), wherein each dimension represents a different device the first consumer used to view the advertisement (Bentolila: Preference Sensing Filters 10 including timing data of user interactions at the end user device, as described in 13:13-38).
In regards to Claim 14, the combination of Bentolila and Linden teaches the system of claim 12, wherein the device of the first consumer includes at least one of a TV, a personal computer, or a mobile device (Bentolila: TV Display of Fig. 9, as described in 27:62-28:3).
In regards to Claim 15, the combination of Bentolila and Linden teaches the system of claim 12, wherein the first consumer and the second consumer are a subset of a total audience of the advertising campaign (Bentolila: advertising category comprising a set of descriptive characteristics that groups a subset of users into categories, as describe in 6:52-7:6).
In regards to Claim 16, the combination of Bentolila and Linden teaches the system of claim 12, wherein the predictive model is updated by calculating a difference between the predictive model of consumer behavior and actual consumer behavior, using a feedback loop including an input of at least the first viewership data, the second viewership data, or a third viewership data, and generating an output of at least an updated predictive model of consumer behavior (Bentolila: operations of ProfAgent to incrementally update the behavioral model with each content change event including information obtained from the voting network of Fig. 10, as described in 28:4-17).
In regards to Claim 17, the combination of Bentolila and Linden teaches the system of claim 16, wherein the predictive model is updated in realtime (Bentolila: realtime viewing context, as described in 17:4-24, 25:51-60).
In regards to Claim 20, the combination of Bentolila and Linden teaches the system of claim 12, wherein the lift data includes at least one of brand lift data or sales lift data (Bentolila: bridging the user from brand awareness to product purchase, as described in 8:50-9:4).


Claim 4, 9, 10, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bentolila and Linden in view of Traasdahl et al. (US 2013/0124309 A1 “Traasdahl”).
In regards to Claim 4, the combination of Bentolila and Linden teaches the method of claim 3, but does not explicitly demonstrate wherein the multi-dimensional consumer classification includes linked data from each dimension of the first consumer classification, wherein each dimension represents a different device the first consumer used to view the advertisement.
In a similar field of invention, Traasdahl teaches a method and system for managing associations between device identifiers for the purpose of targeting advertising (Abstract).  Traasdahl further discloses wherein the multi-dimensional consumer classification includes linked data from each dimension of the first consumer classification, wherein each dimension represents a different device the first consumer used to view the advertisement (operations of Connection Module 405 in conjunction with Merging Module 415 for identifying connections between device identifiers and performing operations including merging device identifiers based on criteria such as if the device identifiers are associated with the same user credentials, as described in [0056,0058])
Both Bentolila and Traasdahl teach similar techniques for delivering targeted advertisement content.  Traasdahl further discloses a known technique for tracking viewership data across multiple end user devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the targeted advertisement distribution technique of Bentolila to include the merging technique of Traasdahl in order to allow advertisers to track activity across multiple devices (as Traasdahl suggests in [0005]) thereby increasing the accuracy of the targeting technique.
In regards to Claim 9, the combination of Bentolila and Linden teaches the method of claim 2, but does not explicitly demonstrate further comprising deduplicating the first viewership data of the first consumer in response to the first consumer viewing the first portion of the advertisement on the first device and viewing the second portion of the advertisement on the second device.
In a similar field of invention, Traasdahl teaches a method and system for managing associations between device identifiers for the purpose of targeting advertising (Abstract).  Traasdahl further discloses deduplicating the first viewership data of the first consumer in response to the first consumer viewing the first portion of the advertisement on the first device and viewing a second portion of the advertisement on the second device (operations of Connection Module 405 in conjunction with Merging Module 415 for identifying connections between device identifiers and performing operations including merging device identifiers based on criteria such as if the device identifiers are associated with the same user credentials, as described in [0056,0058]; with further reference to look-alike modeling between users, as described in [0067]).
Both Bentolila and Traasdahl teach similar techniques for delivering targeted advertisement content.  Traasdahl further discloses a known technique for tracking viewership data across multiple end user devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the targeted advertisement distribution technique of Bentolila to include the merging technique of Traasdahl in order to allow advertisers to track activity across multiple devices (as Traasdahl suggests in [0005]) thereby increasing the accuracy of the targeting technique.
In regards to Claim 10, the combination of Bentolila, Linden and Traasdahl teaches the method of claim 9, wherein the first portion of the advertisement includes a segment of the advertisement that comprises less than a full length of a runtime of the advertisement or a subset of advertisements of a plurality of advertisements intended to be viewed by the first consumer in the advertising campaign (Bentolila: subset demonstrated by advertisement category including the most distinctive dimensions across all targeting reference profiles, as described in 26:64-27:17).

In regards to Claim 18, the combination of Bentolila and Linden teaches the system of claim 12, but does not explicitly demonstrate further discloses deduplicate the first viewership data of the first consumer in response to the first consumer viewing the first portion of the advertisement on the first device and viewing the second portion of the advertisement on the second device.
In a similar field of invention, Traasdahl teaches a method and system for managing associations between device identifiers for the purpose of targeting advertising (Abstract).  Traasdahl further discloses deduplicate the first viewership data of the first consumer in response to the first consumer viewing the first portion of the advertisement on the first device and viewing the second portion of the advertisement on the second device (operations of Connection Module 405 in conjunction with Merging Module 415 for identifying connections between device identifiers and performing operations including merging device identifiers based on criteria such as if the device identifiers are associated with the same user credentials, as described in [0056,0058]; with further reference to look-alike modeling between users, as described in [0067]).
Both Bentolila and Traasdahl teach similar techniques for delivering targeted advertisement content.  Traasdahl further discloses a known technique for tracking viewership data across multiple end user devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the targeted advertisement distribution technique of Bentolila to include the merging technique of Traasdahl in order to allow advertisers to track activity across multiple devices (as Traasdahl suggests in [0005]) thereby increasing the accuracy of the targeting technique.
In regards to Claim 19, the combination of Bentolila, Linden, and Traasdahl teach the system of claim 18, wherein the first portion of the advertisement includes a segment of the advertisement that comprises less than a full length of a runtime of the advertisement or a subset of advertisements of a plurality of advertisements intended to be viewed by the first consumer in the advertising campaign (Bentolila: subset demonstrated by advertisement category including the most distinctive dimensions across all targeting reference profiles, as described in 26:64-27:17).

In regards to Claim 21, Bentolila teaches a non-transitory computer readable medium having stored therein executable code (clustering engine software agent residing in computer system, as described in 7:65-8:9) that, when executed by a processor (processor-executable instructions, as described in 4:25-29), cause the processor to perform operations comprising:
receiving first viewership data associated with a first consumer view of an advertisement of an advertising campaign (user click stream data obtained by Click Stream Sensor 12 measuring user interaction with advertisement content, as described in 13:13-67);
generating a first consumer classification based on deduplicated first viewership data (determination of most likely advertising category the user belongs to and storing the results as targeting category probabilities in a user category database, as described in 3:15-33; with further reference to viewing profiles of each viewer stored in a preference database, as described in 30:58-67 and pruning phase of Fig. 7, as described in 26:64-27:17);
calculating a predictive model of consumer behavior in view of the first consumer classification (advertisement manager is programmed to parameterize behavioral profiles of the behavioral model database, as described in 3:15-33);
receiving second viewership data associated with a second consumer view of the advertisement of the advertising campaign (click stream data associated with user2, as shown in Fig. 3; with further reference to user click stream data obtained by Click Stream Sensor 12 measuring user interaction with advertisement content, as described in 13:13-67);
generating a second consumer classification based on deduplicated second viewership data (advertisement manager is programmed to parameterize behavioral profiles of the behavioral model database, as described in 3:15-33; with further reference to viewing profiles of each viewer stored in a preference database, as described in 30:58-67 and pruning phase of Fig. 7, as described in 26:64-27:17);
updating the predictive model in view of the second consumer classification (profiling agent incrementally updates the behavioral model (BM) with each content change event, as described in 28:4-12);
calculating an accuracy of the predictive model (operations of PredictAgent for calculating a rating for the modeled state, as described in 31:32-39);
calculating lift data of the advertising campaign (PredictAgent aggregates historic votes to produce an overall rating for the modeled state, as described in 31:32-39);
comparing the lift data to the predictive model (AdGroupClassifRatio providing a measure of user’s behavior to the advertising category prototype, as describe in 38:8-25);
updating the predictive model in view of the compared lift data and the calculated accuracy of the predictive model (MemberAgent periodically computes a user’s advertising category membership likelihoods for system modules to use, as described in 38:26-33); and
sending the results of at least one of the first consumer classification, the second consumer classification, the predictive model, or the lift data, to a user interface (PresAgent derives user presentation preferences through queries to the BMQagent, as described in 38:59-39:6).
However, Bentolila does not explicitly demonstrate wherein the first consumer view of the advertisement includes a first view of a first portion of the advertisement on a first device and a second view of a second portion of the advertisement on a second device.
In a similar field of invention, Linden teaches a method and system for providing customized advertisements to an end user based on a social networking profile (Abstract).  Linden further demonstrates wherein the first consumer view of the advertisement includes a first view of a first portion of the advertisement on a first device and a second view of a second portion of the advertisement on a second device (user starts a purchasing process for a product on a first computing device and completes the purchasing process on a second device by way of a cross-device remarketing advertisement, as described in [0037-0039]).
Both Bentolila and Linden teach similar techniques for targeting customized advertisements to end user devices.  Linden further discloses a known technique for providing portions of an advertisement on a first and a second device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertisement customization technique of Bentolila to include the cross-device advertisement technique of Linden in order to improve accurate targeting to customers (as Linden suggest in [0006]).
However, the combination of Bentolila and Linden does not explicitly demonstrate:
deduplicating the first viewership data of the first consumer in response to the first consumer viewing a first portion of the advertisement on a first device and viewing a second portion of the advertisement on a second device;
deduplicating the second viewership data of the second consumer in response to the second consumer viewing the first portion of the advertisement on a third device and viewing a second portion of the advertisement on a fourth device.
	In a similar field of invention, Traasdahl teaches a method and system for managing associations between device identifiers for the purpose of targeting advertising (Abstract).  Traasdahl further discloses:
deduplicating the first viewership data of the first consumer in response to the first consumer viewing a first portion of the advertisement on a first device and viewing a second portion of the advertisement on a second device (operations of Connection Module 405 in conjunction with Merging Module 415 for identifying connections between device identifiers and performing operations including merging device identifiers based on criteria such as if the device identifiers are associated with the same user credentials, as described in [0056,0058]);
deduplicating the second viewership data of the second consumer in response to the second consumer viewing the first portion of the advertisement on a third device and viewing a second portion of the advertisement on a fourth device (operations of Connection Module 405 in conjunction with Merging Module 415 for identifying connections between device identifiers and performing operations including merging device identifiers based on criteria such as if the device identifiers are associated with the same user credentials, as described in [0056,0058]; with further reference to look-alike modeling between users, as described in [0067]).
Both Bentolila and Traasdahl teach similar techniques for delivering targeted advertisement content.  Traasdahl further discloses a known technique for tracking viewership data across multiple end user devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the targeted advertisement distribution technique of Bentolila to include the merging technique of Traasdahl in order to allow advertisers to track activity across multiple devices (as Traasdahl suggests in [0005]) thereby increasing the accuracy of the targeting technique.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PR/Examiner, Art Unit 2426


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426